



COURT OF APPEAL FOR ONTARIO

CITATION: Caster (Re), 2013 ONCA 785

DATE: 20131220

DOCKET: C57103

Hoy A.C.J.O., Gillese and Strathy JJ.A.

IN THE MATTER OF:  KYLE CASTER

AN APPEAL UNDER PART XX.1 OF THE
CODE

Kyle Caster, appearing in person

Joseph Di Luca, appearing as
amicus

Erin Winocur, appearing for the Attorney General

E. Krajewska, appearing for the Ontario Shores Centre
    for Mental Health Sciences

Heard:  December 19, 2013

On appeal against the disposition of the Ontario Review
    Board dated, May 8, 2013.

APPEAL BOOK ENDORSEMENT


[1]

We note that the index offence involved violence.  In our view, the
    Boards decision that a detention order was the least onerous and least
    restrictive disposition to the accused was reasonable and fully supported by
    the record.  In particular, we note the appellants treating psychiatrists
    reference to the appellants pattern of non-compliance with court and hospital
    imposed conditions, his unstructured lifestyle, his need to successfully
    abstain from substance use to rule out a diagnosis of schizoaffective disorder,
    and his need to be followed day after day in his efforts to abstain from
    substance abuse.  In light of our disposition of the appeal, it is unnecessary
    to decide
amicus
submission that the Board misapprehends the
    operation of ss. 672.91-.93 of the
Criminal Code
.  In our view, that
    submission warrants serious consideration in a case where it has first been
    fully and fairly argued before the Board.


